Citation Nr: 1329637	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-39 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent prior to April 8, 2013; and a disability rating in 
excess of 50 percent from April 8, 2013; for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from September 1956 to November 1987, with 
service in the Republic of Vietnam, for which he was awarded 
the Silver Star, a Bronze Star with "V" device, the Navy 
Commendation Medal with "V" device, and four Purple Heart 
Medals.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2009 rating decision by 
the Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2012, the Veteran and his 
spouse appeared and provided testimony at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the record.  

This matter was previously remanded by the Board in February 
2013 for additional development.  It has now returned to the 
Board for appellate review.  

The Board has not only reviewed the Veteran's physical 
claims file but also the Veteran's file on the "Virtual VA" 
system to insure a complete review of the evidence.  

In the July 2013 brief, the Veteran's representative stated 
that VA "was made aware of the Veteran's current 
unemployment via his recent C&P examination" and that an 
inferred claim for a total disability rating based on 
individual unemployability (TDIU) was pending.  The Board 
respectfully disagrees.  Although the Veteran is not 
currently working, he retired from his long-term career in 
2008, and he has not stated that he is now unable to obtain 
or maintain gainful employment because of his PTSD.  Of 
course, the Veteran can file a claim for TDIU at any future 
time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's PTSD more nearly approximates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, intrusive 
thoughts, avoidance, irritability, angry outbursts, 
difficulty concentrating, hypervigilance, feelings of 
detachment and estrangement from others, disturbances of 
motivation and mood, anxiety, chronic sleep impairment, 
nightmares, and suspiciousness; it does not manifest in 
symptoms causing deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
higher, for service-connected PTSD, have been met or 
approximated for the entire period on appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.21, 3.321(b), 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2012), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA is 
also required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement 
for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that prior to the initial adjudication 
of the claim, the Veteran was mailed letters in June 2007 
and May 2009 advising him of what the evidence must show and 
of the respective duties of VA and the claimant in obtaining 
evidence.  These letters also provided the Veteran with 
appropriate notice with respect to the disability-rating and 
effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file, VA Medical Center 
treatment notes have been obtained and are associated with 
the Veteran's "Virtual VA" file, and the Veteran has been 
afforded a VA examination in September 2009.  As will be 
discussed in more detail below, the Board notes that the 
September 2009 VA examination was conducted after a full 
reading of the claims file, including the Veteran's VA 
treatment records, examination of the Veteran, and an 
explanation of rationale for the opinions stated; and 
therefore, the Board finds the examination adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Board acknowledges that pursuant to the 
February 2013 Board remand, the Veteran was afforded a new 
VA examination in April 2013.  The Board notes that the 
April 2013 VA examiner indicated a review of the claims file 
(including the Veteran's VA treatment records and prior VA 
and private examinations of record) was conducted in 
conjunction with the examination, the examiner provided a 
diagnosis in accordance with the DSM-IV and assigned a GAF 
score, in accordance with the February 2013 remand 
directives.  In light of the foregoing, the Board finds that 
the April 2013 VA examination is adequate and there has been 
substantial compliance with the Board's February 2013 
remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Therefore, no additional remand is required and the Veteran 
will not be prejudiced by the Board adjudicating the claim 
at this time.  See D'Aries v. Peake, 22 Vet. App. 97, 104-
106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the 
United States Court of Appeals for Veterans Claims (Court) 
held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who 
conducts a hearing fulfill two duties to comply with the 
regulation.  They consist of (1) the duty to fully explain 
the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  In this case, 
during the March 2012 Board hearing, the VLJ fully explained 
the issue on appeal, and asked questions focused on the 
functional impairment of the disability in question, 
specifically as to the past and current severity of the 
symptoms caused by the Veteran's service-connected PTSD.  
The Veteran was assisted at the hearing by an accredited 
representative from the Veterans of Foreign Wars and 
additional testimony was provided by the Veteran's spouse.  
In addition, the VLJ sought to identify any pertinent 
evidence not currently associated with the claims file that 
might have been overlooked, or was outstanding, that might 
substantiate the claim.  The Veteran did not identify any 
outstanding evidence and the Board notes that neither the 
Veteran nor his representative has asserted that VA failed 
to comply with 38 C.F.R. § 3.103(c)(2) or identified any 
prejudice in the conduct of the Board hearing.  As such, the 
Board finds that, consistent with Bryant, the VLJ complied 
with the duties set forth in 38 C.F.R. § 3.103(c)(2), and 
that any error in notice provided during the Veteran's 
hearing constitutes harmless error. 

Significantly, neither the Veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  
Accordingly, the Board will address the merits of the claim.



II. Legal Criteria 

The Veteran asserts that he is entitled to an initial 
disability rating in excess of 30 percent prior to April 8, 
2013 and a disability rating in excess of 50 percent from 
April 8, 2013, for his service-connected PTSD.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155. 

Psychiatric disability is rated under the General Rating 
Formula for Mental Disorders.  PTSD is rated under38 C.F.R. 
§ 4.130, Diagnostic Code 9411, which provides for a 30 
percent disability evaluation for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss(such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficult establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of 
psychiatric symptoms, length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A 
score of 31 to 40 reflects some impairment in reality 
testing or communication or major impairment in several 
areas such as work or school, family relations, judgment, 
thinking, or mood.  A score of 41 to 50 is assigned where 
there are "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate 
where there are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A GAF score of 61 to 70 indicates the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  Id. at 46.  
While particular GAF scores are not contained in the VA 
schedule of ratings for mental disorders, 38 C.F.R. § 4.130, 
they are a useful tool in assessing a Veteran's disability 
and assigning disability evaluations.  However, they are 
just one of many factors considered when determining an 
evaluation.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, including 
degree of disability, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3


The Court has held that when the rating appealed is the 
initial rating assigned with a grant of service connection, 
the entire appeal period is for consideration, and separate 
ratings may be assigned for separate periods of time based 
on facts found, a practice known as "staged ratings." 
Fenderson v. West, 12 Vet. App. 119 (1999).  

III. Factual Background and Analysis

Of record is an April 2009 private mental health evaluation 
of the Veteran performed by S.G., a licensed mental health 
counselor certified in trauma counseling.  At the time of 
this evaluation, the Veteran reported a history of mental 
health issues since returning from his first deployment to 
the Republic of Vietnam, and that during his active service 
he spent a total of 30 months in the Republic of Vietnam.  
On mental status examination, the Veteran was noted to have 
a flattened affect, mild mood disturbance, and hyperactive 
motor activity.  He was dressed appropriately and was clean.  
He was oriented to person, time, and place.  His speech 
functions were appropriate, yet talkative, speech quality 
was emotional, eye contact was appropriate, and his attitude 
was positive and attentive.  His short and long term memory 
was intact and he was able to express his current level of 
distress and past personal and combat history.  The examiner 
noted that the Veteran's personal insight to the disorder 
was limited, but would improve with education about PTSD.  
Psychological testing revealed that the Veteran had symptoms 
of re-experiencing his traumatic combat events, avoidance, 
and hyperarousal, which indicated he suffered from 
significant PTSD.  The psychological testing revealed the 
Veteran had mild mood disturbance and a non-clinical level 
of suicidality.  The examiner noted that the Veteran's 
symptoms, combined with his history, indicated he met the 
criteria for a diagnosis of PTSD.  

The Veteran was afforded a VA examination in September 2009.  
At that time he reported that while on active service, he 
served four tours in the Republic of Vietnam and witnessed 
many injuries and fatalities, and was himself, injured 
several times.  He reported that he was awarded four Purple 
Heart Medals, a Bronze Start with "V" device, and the Silver 
Star.  He reported that he had been married three times, and 
had been married to his current wife for 27 years.  He 
reported that he had limited friendships and engaged in 
limited social activities, as that was his preference.  He 
reported that he enjoyed spending his leisure time with his 
wife and traveling.  He denied any history of suicide 
attempts or violence and assaultiveness.  He reported that 
following his retirement from the U.S. Marine Corps, he 
worked for the Clark County Sheriff's Office until his 
retirement in May 2008.  He reported that he had two adult 
sons, with whom he maintained relationships, and that he 
enjoyed family activities.  He reported that he drank 
alcohol in moderation, but denied any history of other 
substance abuse.  He reported frequent intrusive thoughts 
about events from his active service, hyperarousal with a 
history of anger issues, and some social withdrawal.  He 
reported minimal difficulty in occupational functioning, but 
did report that he was viewed as having an irritable mood.  

On mental status examination, the Veteran was noted to be 
casually dressed and well groomed.  He was restless and 
described his military experiences in an animated fashion.  
His speech was spontaneous, clear, and coherent, with some 
pressured speech.  He was cooperative with the examiner and 
his affect was appropriate.  His mood was dysphoric and 
labile as he discussed his experiences in combat.  His 
attention was intact, he was able to do the serial 7's, and 
he was able to spell a word forward and backward.  He was 
oriented to person, time, and place.  His thought process 
was unremarkable, but his thought content was noted to be 
quite preoccupied with recounting experiences from Vietnam, 
with some morbid thought.  His judgment was generally good 
and no delusions or hallucinations were present.  His 
intelligence was noted to be high average and his insight 
was capable.  The examiner noted the Veteran had sleep 
impairment in the form of staying up late, until 2:00 or 
3:00 in the morning, and sleeping late, which was noted to 
be caused by the Veteran's history of an irregular work 
schedule.  The Veteran did not report combat related 
nightmares.  He had some history of inappropriate behavior, 
in that he was somewhat impulsive when angry.  He was able 
to interpret proverbs appropriately and was able to maintain 
minimum personal hygiene.  

The Veteran did not have panic attacks, homicidal or 
suicidal thoughts, or any problems with activities of daily 
living.  His remote memory was normal, but there was mild 
impairment with his recent and immediate memory.  The 
examiner noted that the Veteran suffered from recurrent and 
intrusive distressing recollections of his combat 
experiences and intense psychosocial distress at exposure to 
internal or external cues that symbolized or resembled those 
traumatic events.  Additionally, the Veteran was noted to 
avoid activities, places, or people that aroused 
recollections of his combat experiences and he felt detached 
or estranged from others.  He was also noted to have 
symptoms of irritability and outbursts of anger, with 
difficulty concentrating and hypervigilance.  The examiner 
noted the Veteran's symptoms were chronic, ongoing, and 
mild.  The examiner diagnosed mild PTSD and assigned a GAF 
score of 72.  She noted that the Veteran was able to 
accomplish his activities of daily living and maintain a 
regular routine, but continued to experience intermittent 
PTSD symptoms, with frequent intrusive thoughts.  

The Veteran was afforded another VA examination in April 
2013.  At that time he reported recurrent and distressing 
recollections of his combat experiences, including images, 
thoughts, or perceptions.  He reported recurrent distressing 
dreams of his combat experiences, and that at times he felt 
as if those experiences were recurring.  He reported 
feelings of intense psychological distress and reactivity at 
exposure to internal or external cues that symbolized or 
resembled an aspect of his combat experiences.  He reported 
that he made efforts to avoid thoughts, feelings, or 
conversations associated with his combat experiences; as 
well as activities, places, or people that aroused 
recollections of such.  He reported feelings of detachment 
or estrangement from others and a sense of a foreshortened 
future.  He endorsed difficulty falling or staying asleep, 
irritability or angry outbursts, difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  He 
reported that his sleep pattern was fragmented and that he 
had vivid dreams of his combat experiences.  He reported 
that he had a definite increase in his irritability and that 
he was argumentative when he didn't want to be.

On mental status examination, the Veteran was noted to be 
appropriately groomed and had adequate hygiene.  He was 
cooperative and made consistent eye contact throughout the 
interview.  Speech was a regular rhythm, rate, and volume.  
Thought processes were linear and thought content did not 
show any unusual concerns.  The Veteran was noted to have a 
restricted range of affect and his mood was somewhat tense.  
The examiner noted symptoms of anxiety, suspiciousness, 
chronic sleep impairment, and disturbances of motivation and 
mood.  The Veteran's judgment was intact, as well as his 
description of decision making in matters of everyday 
living.  His insight was good and he showed a good 
understanding of how his symptoms affected his ability to 
interact with others.  The examiner diagnosed PTSD and 
assigned a GAF score of 51 based on the Veteran's history of 
suffering from chronically moderately severe symptoms of 
PTSD, regardless of his postservice employment history as a 
custody officer until his retirement in 2008.  The examiner 
noted that the Veteran's PTSD caused occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily with 
normal routine behavior, self-care, and conversation.

The Veteran was afforded a Board hearing in March 2012.  At 
that time, he reported that following his retirement in May 
2008, his PTSD symptoms worsened.  He reported symptoms of 
irritability, nightmares 2 to 3 times a week, 
hypervigilance, and social withdrawal.  The Veteran's spouse 
also testified at the March 2012 Board hearing, and 
supported the Veteran's statements regarding his PTSD 
symptoms.  Additionally, at his Board hearing, the Veteran 
indicated that he was dissatisfied with his September 2009 
VA examination.  Specifically, the Veteran indicated that 
the VA examiner did not appear to fully comprehend the 
traumatic nature of the events that he was describing.  The 
Board notes that while it is unclear from the September 2009 
VA examination report if that was in fact the case, the 
symptoms described in the examination report are adequately 
reported in order to properly determine the current severity 
of the Veteran's PTSD, in conjunction with the other 
evidence of record.  

Based on the evidence above, the Board finds that the 
Veteran's PTSD more nearly approximates a 50 percent 
disability rating for the entire period on appeal.  In this 
regard, the Board notes that the Veteran's PTSD has been 
manifested by symptoms of intrusive thoughts, avoidance, 
irritability, angry outbursts, difficulty concentrating, 
hypervigilance, feelings of detachment and estrangement from 
others, disturbances of motivation and mood, anxiety, 
chronic sleep impairment, nightmares, and suspiciousness.  
The Board notes that the September 2009 VA examiner 
characterized the Veteran's symptoms as mild, and assigned a 
GAF score of 72, which is indicative of mild impairment.  
However, the April 2009 private mental health evaluation 
indicated that the Veteran's severity of symptoms, including 
his re-experience symptoms, his avoidance, and his 
hyperarousal, indicated the Veteran suffered from severe 
PTSD.  The Board finds, that upon review of both the April 
2009 private mental health evaluation and the September 2009 
VA examinations, as well as the Veteran's March 2012 hearing 
testimony and the April 2013 VA examination report, the 
totality of the symptoms described above more nearly 
approximate those contemplated by the 50 percent rating 
criteria, and thus the basis for a 50 percent disability 
rating for the entire period on appeal.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Board acknowledges that the results of the VA 
examinations and the symptoms described in the private 
mental health evaluation do not indicate that the Veteran 
experiences all of the symptoms associated with a 50 percent 
disability rating for a psychiatric disability.  However, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that the symptoms enumerated under the schedule for 
rating mental disorders are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that 
would justify a particular disability rating.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that 
there is occupational and social impairment resulting in 
reduced reliability and productivity is sufficient to 
warrant a 50 percent disability rating for the entire period 
on appeal, even though all the specific symptoms listed for 
a 50 percent rating are not manifested. 

Consideration has been given to assigning a disability 
rating higher than 50 percent for the Veteran's PTSD.  
However, there is no indication from the evidence of record 
that the Veteran has experienced occupational and social 
impairment with deficiencies in most areas.  In this regard, 
the Board notes that the April 2009 private mental health 
evaluation and the September 2009 VA examination reports 
indicate the Veteran has been able to maintain a successful 
marriage and relationships with his adult children.  The 
September 2009 VA examination report specifically notes that 
while the Veteran's social interactions might be limited; he 
enjoys spending time with his family and traveling.  
Additionally, following his separation from active service, 
the Veteran was able to maintain a long career with the 
Clark County Sheriff's Office until his retirement in May 
2008.  Further, the Veteran has not been shown to have 
difficulties in judgment and thinking, he does not have 
homicidal ideations, he does not exhibit obsessional rituals 
which interfere with routine activities, and his speech is 
normal.  Further, the Veteran has been noted to be able to 
maintain minimal personal hygiene and it has been noted that 
his PTSD symptoms do not interfere with his daily 
activities.  Therefore, the Board finds that a disability 
evaluation of 70 or 100 percent is not warranted for the 
Veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has also been given to assigning staged 
ratings for the Veteran's PTSD.  However, at not time during 
the period in question has the Veteran's PTSD warranted 
higher schedular ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Extra-Schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disabilities at issue are 
inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the disability with the established 
criteria provided in the rating schedule for the 
disabilities.  If the criteria reasonable describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluations are therefore adequate, and no 
referral for extra-schedular consideration is require.  Thun 
v. Peake, 22 Vet. App. 111 (2008

In this case, the evidentiary record does not show any 
manifestation of, or functional impairment due to, the 
Veteran's PTSD that are not encompassed by the schedular 
criteria.  There is no indication from the evidence of 
record that the Veteran has required frequent 
hospitalizations or has even received any inpatient 
treatment for his PTSD.  [The Board acknowledges that the 
claims file contains no record of outpatient treatment for 
PTSD; however, the Veteran indicated at his April 2013 VA 
examination that he was registered for group therapy at the 
Vancouver VAMC beginning in June 2013.]  Further, the Board 
notes, while the Veteran retired from his employment with 
the Clark County Sheriff's Office in May 2008, the Veteran 
has provided no indication that his PTSD impacts his ability 
to work in the event he were to seek new employment.  In 
sum, there is no indication that the average industrial 
impairment from the Veteran's PTSD would be in excess of 
that contemplated by the disability evaluation assigned 
herein.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.  


ORDER

Entitlement to an initial disability rating of 50 percent, 
for the entire period on appeal, is granted, subject to the 
laws and regulations governing disbursement of monetary 
benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


